371 F.2d 824
Norman Edward WILSON, Appellant,v.UNITED STATES of America, Appellee.
No. 23126.
United States Court of Appeals Fifth Circuit.
January 19, 1967.

Barry R. Nager, Orlando, Fla., for appellant.
Edward F. Boardman, U. S. Atty., Tampa, Fla., for appellee.
Before TUTTLE, Chief Judge, and BELL and GOLDBERG, Circuit Judges.
PER CURIAM:


1
The only substantial question presented by this appeal from a conviction for sending a threatening letter through the mails, is whether the trial court erred in not suppressing inculpatory statements made by appellant.


2
Here, we do not reach the question whether it is legally possible for the court to find a confession to have been voluntarily given when an accused, in the absence of his lawyer, clearly and unambiguously waives the presence of counsel, if, in fact, the prosecuting officers are aware that he has retained counsel. Cf. Clifton v. United States, 5 Cir., 341 F.2d 649. Here, the record before us does not disclose with certainty that the investigating officers knew that appellant had counsel immediately following his indictment by the grand jury. Thus, the undisputed testimony that Wilson spoke voluntarily and assured the officers that he did not need a lawyer, supports the trial court's finding of voluntary waiver.


3
We have carefully considered the remaining assignments of error urged by appellant, and find that the trial court did not commit reversible error in any respect charged.


4
The Judgment is affirmed.